NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DWAIN LAMMEY,                                   No.    20-55070

                Plaintiff-Appellant,            D.C. No.
                                                2:19-cv-04484-JAK-PLA
 v.

PLAZA SEGUNDO, LLC, a California                MEMORANDUM*
Limited Liability Company; DOES, 1-10,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                             Submitted June 10, 2022**
                               Pasadena, California

Before: M. SMITH, BADE, and VANDYKE, Circuit Judges.

      Plaintiff-Appellant Dwain Lammey appeals the district court’s order

declining to exercise supplemental jurisdiction over his California Unruh Civil

Rights Act (“Unruh Act”) claim, pursuant to the “exceptional circumstances”



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exception under 28 U.S.C. § 1367(c)(4). We have jurisdiction under 28 U.S.C.

§ 1291, and we reverse and remand for further proceedings.

       The decision to invoke the “exceptional circumstances” exception to

supplemental jurisdiction under § 1367(c)(4) “entails a two-part inquiry.” Arroyo

v. Rosas, 19 F.4th 1202, 1210 (9th Cir. 2021). “First, the district court must

articulate why the circumstances of the case are exceptional within the meaning of

§ 1367(c)(4).” Id. (citation omitted). “Second, in determining whether there are

compelling reasons for declining jurisdiction in a given case, the court should

consider what best serves the principles of economy, convenience, fairness, and

comity . . . .” Id. (citation omitted).

       The district court determined that exceptional circumstances existed to

decline supplemental jurisdiction because of procedural and heightened pleading

requirements California has imposed on “construction-related accessibility claims”

pursuant to the Unruh Act. See Cal. Civ. Proc. Code § 425.50. The district court

did not abuse its discretion in this holding. See Arroyo, 19 F.4th at 1211–13

(stating that the “recent confluence of several California-law rules have combined

to create a highly unusual systemic impact on [Americans with Disabilities Act

(“ADA”)]-based Unruh Act cases that clearly threatens to have a significant

adverse impact on federal-state comity,” which was “‘exceptional’ in any

meaningful sense of the term”).


                                          2
      Under our recent decision in Arroyo, however, the district court abused its

discretion in determining that “compelling reasons” existed for declining

supplemental jurisdiction under the specific circumstances of this case. See id. at

1214. In the same order in which the district court declined to exercise

supplemental jurisdiction over the Unruh Act claim, the district court determined

that Lammey had sufficiently pleaded a violation of the ADA and granted default

judgment on that claim. Because “a violation of the ADA is automatically, without

more, a violation of the Unruh Act,” and because, at the time the district court

issued its order declining supplemental jurisdiction, the district court had already

ruled on the merits of the ADA claim, “it would be a sheer waste of time and

resources to require [the Unruh Act] claim to be refiled in state court,” and comity

would “certainly not [be] served by sending back to state court litigation in which

the result is wholly foreordained.” Id. at 1214–15 (citation omitted). We thus

reverse the district court and remand for the district court to exercise supplemental

jurisdiction over the Unruh Act claim.

      REVERSED and REMANDED.




                                          3